I would not engage in discussion about "constructive possession."  Either a person knowingly exercises control over a controlled substance or a person does not.  Here, the police detective gave testimony which indicates that Jennifer Perkins stuffed a baggie containing cocaine into the space where the back of her seat meets the seat cushion.  If believed, this would establish knowingly having control over the substance.  Given the standards for review of manifest weight of the evidence and sufficiency of the evidence, the conviction should be upheld on appeal.